Case 0:20-cv-60416-AMC Document 110-26 Entered on FLSD Docket 08/13/2021 Page 1 of 6




                      EXHIBIT 120
Case 0:20-cv-60416-AMC Document 110-26 Entered on FLSD Docket 08/13/2021 Page 2 of 6




                                                                              TOCMAIL_00001446
Case 0:20-cv-60416-AMC Document 110-26 Entered on FLSD Docket 08/13/2021 Page 3 of 6




                                                                              TOCMAIL_00001447
Case 0:20-cv-60416-AMC Document 110-26 Entered on FLSD Docket 08/13/2021 Page 4 of 6




                                                                              TOCMAIL_00001448
Case 0:20-cv-60416-AMC Document 110-26 Entered on FLSD Docket 08/13/2021 Page 5 of 6




                                                                              TOCMAIL_00001449
Case 0:20-cv-60416-AMC Document 110-26 Entered on FLSD Docket 08/13/2021 Page 6 of 6




                                                                              TOCMAIL_00001450
